UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-124138 SIMMONS COMPANY (Exact name of registrant as specified in its charter) Delaware 20-0646221 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800, Atlanta, Georgia 30328-6188 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 512-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes:þNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer: ¨Accelerated filer: ¨Non-accelerated filer: þSmaller reporting company: ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:¨No:þ The number of shares of the registrant’s common stock outstanding as of August 4, 2008: 100 DOCUMENTS OR PARTS THEREOF INCORPORATED BY REFERENCE:None PART I — FINANCIAL INFORMATION Item 1.Financial Statements Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Income and Comprehensive Income (Loss) (In thousands) Quarters Ended Six Months Ended June 28, June 30, June 28, June 30, 2008 2007 2008 2007 Net sales $ 267,683 $ 277,871 $ 544,564 $ 545,277 Cost of products sold 166,473 171,787 333,680 331,002 Gross profit 101,210 106,084 210,884 214,275 Operating expenses: Selling, general and administrative expenses 82,559 86,109 171,110 170,817 Amortization of intangibles 1,587 1,493 3,176 2,972 Licensing revenues (2,460 ) (2,121 ) (5,028 ) (5,314 ) 81,686 85,481 169,258 168,475 Operating income 19,524 20,603 41,626 45,800 Interest expense, net 17,487 19,258 35,302 37,647 Income before income taxes 2,037 1,345 6,324 8,153 Income tax expense 856 361 2,628 2,756 Net income 1,181 984 3,696 5,397 Other comprehensive income (loss): Foreign currency translation adjustment 765 9,981 (4,599 ) 11,235 Change in pension liability, net of tax 77 - 77 - Comprehensive income (loss) $ 2,023 $ 10,965 $ (826 ) $ 16,632 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) June 28, December 29, 2008 2007* (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 25,296 $ 27,520 Accounts receivable, less allowances for doubtful receivables, discounts and returns of $4,215 and $4,550 128,263 119,984 Inventories 39,389 35,207 Deferred income taxes 6,116 5,953 Prepaid expenses 8,994 11,167 Other current assets 8,855 8,161 Total current assets 216,913 207,992 Property, plant and equipment, net 94,126 87,449 Goodwill 538,783 540,126 Intangible assets, net 598,970 604,547 Other assets 36,714 37,539 Total assets $ 1,485,506 $ 1,477,653 * Derived from the Company's 2007 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) June 28, December 29, 2008 2007* (Unaudited) LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of long-term debt $ 587 $ 772 Accounts payable 69,230 72,484 Accrued liabilities 86,879 96,366 Total current liabilities 156,696 169,622 Long-term debt 935,795 900,716 Deferred income taxes 191,415 190,321 Other 30,796 28,842 Total liabilities 1,314,702 1,289,501 Commitments and contingencies Stockholder's equity: Common stock, $0.01 par value: authorized - 1,000 shares; issued - 100 shares 1 1 Additional paid-in capital 100,610 100,613 Retained earnings 55,891 68,714 Accumulated other comprehensive income 14,302 18,824 Total stockholder's equity 170,804 188,152 Total liabilities and stockholder's equity $ 1,485,506 $ 1,477,653 * Derived from the Company's 2007 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Six Months Ended June 28, June 30, 2008 2007 Cash flows from operating activities: Net income $ 3,696 $ 5,397 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 18,664 14,691 Provision for bad debts 326 1,584 Provision for deferred income taxes 1,277 1,714 Non-cash interest expense 12,234 11,197 Non-cash stock compensation expense (3 ) 186 Net changes in operating assets and liabilities: Accounts receivable (9,411 ) (31,532 ) Inventories (4,337 ) (5,922 ) Other current assets 1,430 (137 ) Accounts payable (3,068 ) 16,484 Accrued liabilities (11,111 ) 4,567 Other, net (5,957 ) (12,293 ) Net cash provided by operating activities 3,740 5,936 Cash flows from investing activities: Purchases of property, plant and equipment (12,634 ) (10,571 ) Acquisition of certain assets of Comfor Products, Inc. - (12,817 ) Net cash used in investing activities (12,634 ) (23,388 ) Cash flows from financing activities: Borrowings on revolving loan 24,000 13,500 Payments of other debt (285 ) (300 ) Dividend to Simmons Holdco, Inc. (16,519 ) - Purchase of common stock - (1 ) Net cash provided by financing activities 7,196 13,199 Net effect of exchange rate changes on cash (526 ) 720 Decrease in cash and cash equivalents (2,224 ) (3,533 ) Cash and cash equivalents, beginning of period 27,520 20,784 Cash and cash equivalents, end of period $ 25,296 $ 17,251 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statement of Changes in Stockholder’s Equity (In thousands, except share amounts) Accumulated Other Comprehensive Income (Loss) Additional Net Unrealized Gain (Loss) From Total Common Common Paid-In Retained Currency Benefit Stockholder's Shares Stock Capital Earnings Translation Plans Equity December 29, 2007 (audited) 100 $ 1 $ 100,613 $ 68,714 $ 19,179 $ (355 ) $ 188,152 Net income - - - 3,696 - - 3,696 Foreign currency translation - (4,599 ) - (4,599 ) Change in pension liability, net of tax - 77 77 Comprehensive income (loss) 3,696 (4,599 ) 77 (826 ) Stock compensation expense - - (3 ) - - - (3 ) Dividend to Simmons Holdco, Inc. - - - (16,519 ) - - (16,519 ) June 28, 2008 (unaudited) 100 $ 1 $ 100,610 $ 55,891 $ 14,580 $ (278 ) $ 170,804 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 A. Basis of Presentation Simmons Company (“Holdings”) is a holding company with no operating assets.Through its wholly-owned subsidiary THL-SC Bedding Company, which is also a holding company, Simmons Company owns the common stock of Simmons Bedding Company.All of Simmons Company’s business operations are conducted by Simmons Bedding Company and its direct and indirect subsidiaries (collectively, “Simmons Bedding”).Simmons Company, together with its subsidiaries (collectively, the “Company” or “Simmons Company”), is one of the largest bedding manufacturers in North America. These condensed consolidated financial statements of the Company are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and Rule 10-01 of Regulation S-X for interim financial information.The accompanying unaudited condensed consolidated financial statements contain all adjustments, which, in the opinion of management, are necessary to present fairly the financial position of the Company as of June 28, 2008, and its results of operations and cash flows for the periods presented herein.All adjustments in the periods presented herein are normal and recurring in nature unless otherwise disclosed.During the second quarter of 2008, the Company recognized an inventory adjustment totaling $0.5 million of income before taxes and a tax adjustment totaling $0.2 million of tax expense related to previously reported quarters.The Company has determined that the impact of this adjustment was not material to its second quarter of 2008 or previously reported operating results since the adjustments do not materially change our reported results and have no impact on our financial covenants contained in our senior credit facility. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 29, 2007.Operating results for the periods ended June 28, 2008 are not necessarily indicative of future results that may be expected for the fiscal year ending December 27, 2008 or for any future periods. The preparation of unaudited condensed consolidated financial statements in conformity with GAAP includes some amounts that are based upon management estimates and judgments. Future actual results could differ from such current estimates. B.Inventories A summary of inventories follows (in thousands): June 28, December 29, 2008 2007 Raw materials $ 27,194 $ 22,669 Work-in-progress 937 1,122 Finished goods 11,258 11,416 $ 39,389 $ 35,207 6 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements C.Goodwill The changes in the carrying amount of goodwill for the six months ended June 28, 2008 are as follows (in thousands): Domestic Canada Consolidated Balances as of December 29, 2007 $ 500,221 $ 39,905 $ 540,126 Foreign currency translation adjustment - (1,335 ) (1,335 ) Other (8 ) - (8 ) Balances as of June 28, 2008 $ 500,213 $ 38,570 $ 538,783 D.Warranties The conventional innerspring bedding products that the Company currently manufactures generally include a non-prorated warranty of ten years.The conventional specialty bedding products that the Company currently manufactures generally include a non-prorated warranty of twenty to twenty-five years.The Company’s juvenile bedding products have warranty periods ranging from five years to a lifetime.The Company records the estimated cost of warranty claims when its products are sold.The Company’s new products undergo extensive quality control testing and are generally constructed using similar techniques and materials of our historical products.Therefore, the Company estimates the cost of warranty claims based on historical sales and warranty returns and the current average costs to settle a warranty claim.The Company includes the estimated impact of recoverable salvage value in the calculation of the current average costs to settle a warranty claim. The following table presents a reconciliation of the Company’s warranty accrual for the periods ended June 28, 2008 and June 30, 2007 (in thousands): Quarters Ended Six Months Ended June 28, June 30, June 28, June 30, 2008 2007 2008 2007 Balance at beginning of period $ 4,576 $ 3,853 $ 4,291 $ 3,668 Additional warranties issued 895 739 1,665 1,278 Warranty settlements (806 ) (499 ) (1,352 ) (948 ) Accruals related to pre-existing warranties (including change in estimate) 79 (85 ) 140 10 Balance at end of period $ 4,744 $ 4,008 $ 4,744 $ 4,008 7 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements E. Long-Term Debt A summary of long-term debt follows (in thousands): June 28, December 29, 2008 2007 Senior credit facility: Revolving loan $ 24,000 $ - Tranche D term loan 465,000 465,000 Total senior credit facility 489,000 465,000 7.875% senior subordinated notes due 2014 200,000 200,000 10.0% senior discount notes, due 2014, net of discount of $35,647 and $46,835, respectively 233,353 222,165 Other, including capital lease obligations 14,029 14,323 936,382 901,488 Less current portion (587 ) (772 ) $ 935,795 $ 900,716 The Company has a $75.0 million revolving loan facility which can be used for borrowings and letters of credit.At June 28, 2008, $24.0 million was outstanding under the revolving loan facility and the Company had approximately $41.7 million available to borrow after taking into account $9.3 million that was reserved for the Company’s reimbursement obligations with respect to outstanding letters of credit.Subsequent to June 28, 2008, the Company borrowed the remaining $41.7 million available under the revolving loan facility and held the cash to fund its operations, payments of interest on its debt and a payment of a dividend of $12.3 million to Simmons Holdco, Inc. (“Simmons Holdco”), a holding company that wholly owns the Company, for the payment of interest on its $300.0 million senior unsecured loan (“Toggle Loan”).For further information regarding Simmons Holdco’s Toggle Loan see Note G – Commitments and Contingencies. The weighted average interest rate per annum in effect as of June 28, 2008 for the senior credit facility was 5.61%. 8 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements The most restrictive covenants apply to Simmons Bedding and relate to ratios of minimum cash interest coverage ratio and maximum leverage ratio, all as defined in the senior credit facility.The senior credit facility also contains other covenants, which among other things, limit capital expenditures, the incurrence of additional indebtedness, investments, dividends, transactions with affiliates, asset sales, mergers and consolidations, prepayment of other indebtedness, liens and encumbrances and other matters customarily restricted in such agreements.The minimum cash interest coverage ratio and maximum leverage ratio are computed based on Simmons Bedding’s financial results for the last twelve months, adjusted for any dispositions or acquisitions.Those financial covenants are as follows: 1) A minimum cash interest coverage ratio, with compliance levels ranging from cash interest coverage of no less than 2.75:1.00 from June 28, 2008 through December 27, 2008; and 3.00:1.00 from March 28, 2009 through each fiscal quarter ending thereafter. 2) A maximum leverage ratio, with compliance levels ranging from total leverage of no greater than 4.50:1.00 from June 28, 2008 through December 27, 2008; and 4.00:1.00 from March 28, 2009 through each fiscal quarter ending thereafter. Simmons Bedding was in compliance with such covenants as of June 28, 2008.However, given current macroeconomic conditions in the United States, including in the retail sector, as well as rising costs of raw materials and diesel fuel, Simmons Bedding may not be able to meet our maximum leverage ratio covenant in the third quarter of 2008 or in future periods.If Simmons Bedding is not in compliance with the maximum leverage covenant or other covenants in future periods, Simmons Bedding would need to seek (i) an equity contribution to THL-SC Bedding Company of up to the lesser of (x) the amount necessary to cure the failure to comply with all financial covenants and (y) $20.0 million, and such equity contribution would be contributed to the capital of Simmons Bedding and included in Adjusted EBITDA for purposes of calculating the financial covenants; or (ii) a waiver of all covenant defaults under Simmons Bedding’s senior credit facility.Simmons Bedding may not be able to obtain such equity contribution or waiver on acceptable terms, on a timely basis or at all.In addition, any waiver may require Simmons Bedding to have to pay a fee to its senior lenders or amend the terms of its senior credit facility which could increase Simmons Bedding’s cost of credit and adversely impact its results of operations.Non-compliance with Simmons Bedding’s covenants could require it to immediately repay all amounts outstanding under such facility.In addition, if there is a payment acceleration under Simmons Bedding’s senior credit facility, then the Company would be in default under its Subordinated Notes and Discount Notes and Simmons Holdco would be in default under its Toggle Loan. The indenture for the Subordinated Notes requires Simmons Bedding to comply with certain restrictive covenants, including restrictions on dividends, and limitations on the occurrence of indebtedness, certain payments and distributions, and sales of Simmons Bedding’s assets and stock. Simmons Bedding was in compliance with such covenants as of June 28, 2008. The indenture for the Discount Notes requires Holdings to comply with certain restrictive covenants, including restrictions on dividends, and limitations on the occurrence of indebtedness, certain payments and distributions, and sales of Holdings’ assets and stock.Holdings was in compliance with such covenants as of June 28, 9 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements F.Segment Information The Company has determined that it has two reportable segments organized by geographic area, Domestic (including Puerto Rico) and Canada.Both segments manufacture, sell and distribute premium branded bedding products to retail customers and institutional users of bedding products, such as the hospitality industry. The Company evaluates segment performance and allocates resources based on net sales and Adjusted EBITDA. Adjusted EBITDA differs from the term “EBITDA” as it is commonly used. In addition to adjusting net income to exclude interest expense, income taxes, depreciation and amortization, Adjusted EBITDA also adjusts net income by excluding items or expenses not typically excluded in the calculation of “EBITDA” such as management fees and unusual or non-recurring items as defined by the Company’s senior credit facility. Management believes the aforementioned approach is the most informative representation of how management evaluates performance. Adjusted EBITDA does not represent net income or cash flow from operations as those terms are defined by GAAP and does not necessarily indicate whether cash flows will be sufficient to fund cash needs. The following tables summarize our segment information for the periods ended June 28, 2008 and June 30, 2007: Quarter Ended June 28, 2008 (In thousands) Domestic Canada Eliminations Totals Net sales to external customers $ 229,112 $ 38,571 $ - $ 267,683 Intersegment net sales 143 - (143 ) - Adjusted EBITDA 28,963 4,372 - 33,335 Depreciation and amortization expense 9,049 1,399 - 10,448 Expenditures for long-lived assets 6,435 907 - 7,342 Segment assets 1,443,340 180,504 (138,338 ) 1,485,506 Reconciliation of net income to Adjusted EBITDA: Net income $ 75 $ 1,106 $ - $ 1,181 Depreciation and amortization 9,049 1,399 - 10,448 Income taxes 1,299 (443 ) - 856 Interest expense, net 15,484 2,003 - 17,487 Interest income 15 88 - 103 Transaction expenses including integration costs 84 - - 84 Relocation of U.S. manufacturing and Canada corporate facilities 329 116 - 445 Reorganization expense including management severance 1,476 - - 1,476 Management fees (143 ) 520 - 377 ERP system implementation costs 603 - - 603 Gain on foreign currency (50 ) (278 ) - (328 ) State taxes in lieu of income taxes 191 - - 191 Other 551 (139 ) - 412 Adjusted EBITDA $ 28,963 $ 4,372 $ - $ 33,335 10 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Quarter Ended June 30, 2007 (In thousands) Domestic Canada Eliminations Totals Net sales to external customers $ 245,070 $ 32,801 $ - $ 277,871 Intersegment net sales 207 - (207 ) - Adjusted EBITDA 27,056 6,098 - 33,154 Depreciation and amortization expense 6,166 1,177 - 7,343 Expenditures for long-lived assets 6,197 147 - 6,344 Segment assets 1,416,674 162,891 (124,397 ) 1,455,168 Reconciliation of net income (loss) to Adjusted EBITDA: Net income (loss) $ (826 ) $ 1,810 $ - $ 984 Depreciation and amortization 6,166 1,177 - 7,343 Income taxes (319 ) 680 - 361 Interest expense, net 17,369 1,889 - 19,258 Interest income 45 52 - 97 Reorganization expense including management severance 1,338 - - 1,338 Conversion costs associated with meeting new flammability standard 1,069 - - 1,069 Transaction related expenses 1,054 - - 1,054 Loss on foreign currency - 490 - 490 Management fees 488 - - 488 State taxes in lieu of income taxes 150 - - 150 Other 522 - - 522 Adjusted EBITDA $ 27,056 $ 6,098 $ - $ 33,154 11 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Six Months Ended June 28, 2008 (In thousands) Domestic Canada Eliminations Totals Net sales to external customers $ 474,114 $ 70,450 $ - $ 544,564 Intersegment net sales 206 - (206 ) - Adjusted EBITDA 59,254 7,062 - 66,316 Depreciation and amortization expense 15,930 2,734 - 18,664 Expenditures for long-lived assets 10,848 1,786 - 12,634 Reconciliation of net income to Adjusted EBITDA: Net income $ 3,493 $ 203 $ - $ 3,696 Depreciation and amortization 15,930 2,734 - 18,664 Income taxes 3,551 (923 ) - 2,628 Interest expense, net 31,298 4,004 - 35,302 Interest income 32 202 - 234 Transaction expenses including integration costs 191 - - 191 Non-recurring professional service fees 439 - - 439 Relocation of U.S. manufacturing and Canada corporate facilities 814 189 - 1,003 Reorganization expense including management severance 1,751 - - 1,751 Management fees (178 ) 1,043 - 865 ERP system implementation costs 1,085 - - 1,085 (Gain) loss on foreign currency 354 (883 ) - (529 ) State taxes in lieu of income taxes 297 - - 297 Other 197 493 - 690 Adjusted EBITDA $ 59,254 $ 7,062 $ - $ 66,316 12 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Six Months Ended June 30, 2007 (In thousands) Domestic Canada Eliminations Totals Net sales to external customers $ 483,072 $ 62,205 $ - $ 545,277 Intersegment net sales 432 - (432 ) - Adjusted EBITDA 60,119 9,136 - 69,255 Depreciation and amortization expense 12,453 2,238 - 14,691 Expenditures for long-lived assets 10,013 558 - 10,571 Reconciliation of net income to Adjusted EBITDA: Net income $ 3,613 $ 1,784 $ - $ 5,397 Depreciation and amortization 12,453 2,238 - 14,691 Income taxes 2,110 646 - 2,756 Interest expense, net 33,972 3,675 - 37,647 Interest income 379 85 - 464 Reorganization expense including management severance 1,835 123 - 1,958 Conversion costs associated with meeting new flammability standard 1,982 - - 1,982 Transaction related expenses 1,639 - - 1,639 Management fees 953 - - 953 Non-cash loss on foreign currency - 585 - 585 State taxes in lieu of income taxes 280 - - 280 Non-cash stock compensation expense 186 - - 186 Other 717 - - 717 Adjusted EBITDA $ 60,119 $ 9,136 $ - $ 69,255 13 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements G.Commitments and Contingencies From time to time, the Company has been involved in various legal proceedings.The Company believes these are routine in nature and incidental to the conduct of the Company’s business, and that none of this litigation, if determined adversely to the Company, would have a material adverse effect on the Company’s financial condition or results of its operations. Simmons Holdco, a holding company that wholly owns the Company, has a Toggle Loan.The Company does not guarantee nor have any of its assets pledged as collateral under the Toggle Loan.The Toggle Loan is structurally subordinated in right of payment to any existing and future liabilities of the Company. Although the Company is not obligated to make cash distributions to service principal and interest on the Toggle Loan, Simmons Holdco is dependent on the cash flow of the Company to meet the interest and principal payments under the Toggle Loan.The Toggle Loan is not included in the financial statements of the Company.In February 2008, the Company provided $16.3 million of cash in the form of a dividend to Simmons Holdco so that its Toggle Loan interest coupon could be paid.In August 2008, Simmons Holdco will need an additional $12.3 million from the Company for its next Toggle Loan interest coupon. On July 20, 2008, the Company entered into an asset purchase agreement to purchase certain assets of Western Nonwovens, Inc. (“WNI”), a supplier of fire-resistant fibers to the Company.On July 20, 2008, WNI filed a voluntary petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code in conjunction with execution of the asset purchase agreement.The asset purchase agreement is subject to a competitive bidding process and approval of the U.S. Bankruptcy Court.This acquisition is intended to ensure the Company maintains a consistent supply of fire-resistant fibers on a cost effective basis so that its products meet the Consumer Product Safety Commission’s open flame resistance standard.The Company is exploring alternative sources of supply of fire-resistant fibers and believes that supply can be maintained, although perhaps at a higher price, if the U.S. Bankruptcy Court does not approve a sale of WNI's assets to the Company. H.Restructuring Charge On June 18, 2008, the Company announced a workforce reduction through voluntary and involuntary terminations in response to the downturn in the economy since the second half of last year.The workforce reduction was completed in the third quarter of 2008.Associates terminated under this announced workforce reduction were offered certain benefits including severance, outplacement services and health insurance.For the quarter and six months ended June 28, 2008, the Company recognized a one-time restructuring charge of $1.5 million related to this planned workforce reduction, which is reflected in selling, general and administrative expense in the accompanying condensed consolidated statements of income. 14 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements I.Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 addresses the measurement of fair value by companies when they are required to use a fair value measure for recognition or disclosure purposes under GAAP.SFAS 157 provides a common definition of fair value to be used throughout GAAP, which is intended to make the measurement of fair value more consistent and comparable and improve disclosures about those measures.SFAS 157 clarifies the principal that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.In
